










Home

Court of Appeal

Supreme Court

Provincial Court

Search Judgments

FAQ

Site Search






Judgment Not Found


If you were attempting to open a
recent judgment
, then our system might still be in the 
        process of updating the judgment document to our external servers.


If you were trying to open any other judgment, please contact our
Website Coordinator


To return to the Recent Judgments list, please click on either of the following:

Court of Appeal Recent Judgments

Supreme Court Recent Judgments






To contact the Website Coordinator,
click here

Modified 2009/01/29 12:00:00 AM

Permission/Privacy »



